     Case 4:21-cv-04876-HSG Document 15 Filed 08/31/21 Page 1 of 3




CENTER FOR DISABILITY ACCESS
Raymond Ballister Jr., Esq. (SBN 111282)
Russell Handy, Esq. (SBN 195058)
Amanda Seabock, Esq. (SBN 289900)
Zachary Best, Esq. (SBN 166035)
8033 Linda Vista Road, Suite 200
San Diego, California 92111
Telephone No.: 858-375-7385
Fax No.: 888-422-5191
email: amandas@potterhandy.com

Attorneys for Plaintiff Chris Langer


Jolee Land, Esq. (SBN 240940)
PHELPS DUNBAR LLP
100 Ashley Drive South, Suite 2000
Tampa, Florida 33602
Telephone No.: 813-472-7550
Fax No.: 813-472-7570
email: jolee.land@phelps.com

Attorneys for Defendant Armstrong Flooring Inc.


                      UNITED STATES DISTRICT COURT

                     NORTHERN DISTRICT OF CALIFORNIA



Chris Langer,                              Case No. 4:21-cv-04876-HSG

        Plaintiff,
                                           STIPULATION FOR DISMISSAL
v.                                         PURSUANT TO FRCP 41 AND
                                           PROPOSED ORDER OF
Armstrong Flooring Inc., a Delaware        DISMISSAL
Corporation,

        Defendant.
                                       1
                                                  Case No. 4:21-cv-04876-HSG STIPULATION
                                                      FOR DISMISSAL PURSUANT FRCP 41
                                                                AND ORDER OF DISMISSAL
   Case 4:21-cv-04876-HSG Document 15 Filed 08/31/21 Page 2 of 3




      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Chris Langer and
Defendant Armstrong Flooring Inc. stipulate that this action be dismissed with
prejudice as to all claims, causes of action, and parties, with each party bearing his or
its own attorney’s fees and costs.


      Dated: August 30, 2021                   CENTER FOR DISABILITY ACCESS
                                               By: /s/ Amanda Seabock
                                                    Amanda Seabock
                                                    Attorneys for Plaintiff
                                                    Chris Langer




      Dated: August 30, 2021                   PHELPS DUNBAR LLP
                                               By:   /s/ Jolee Land
                                                     Jolee Land
                                                     Attorneys for Defendant
                                                     Armstrong Flooring Inc.


                                     ATTESTATION

      Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that I obtained
concurrence in the filing of this document from all parties whose electronic signatures
appear above.

      Dated: August 30, 2021                         By:    /s/ Jolee Land
                                                            Jolee Land




                                           2
                                                      Case No. 4:21-cv-04876-HSG STIPULATION
                                                          FOR DISMISSAL PURSUANT FRCP 41
                                                                    AND ORDER OF DISMISSAL
     Case 4:21-cv-04876-HSG Document 15 Filed 08/31/21 Page 3 of 3




                       UNITED STATES DISTRICT COURT

                     NORTHERN DISTRICT OF CALIFORNIA



Chris Langer,                                    Case No. 4:21-cv-04876-HSG

        Plaintiff,                               [Hon. Haywood S. Gilliam, Jr.]

v.                                               [ RDER GRANTING
                                                 O
                                                 STIPULATION FOR DISMISSAL
Armstrong Flooring Inc., a Delaware              PURSUANT TO FRCP 41
Corporation,

        Defendant.



        Pursuant to the stipulation of the parties under Fed. R. Civ. P. 41(a)(1)(A)(ii),
it is ordered that this action be, and hereby is, dismissed with prejudice as to all claims,
causes of action, and parties, with each party bearing his or its own attorney’s fees
and costs.


              31, 2021.
DATED: August __



                                         HON. HAYW WOOD S. GILLIAM, JR.
                                         U.S. DISTRICT JUDGE




                                             1                    Case No. 4:21-cv-04876-HSG
                                                         ORDER GRANTING STIPULATION FOR
                                                           DISMISSAL PURSUANT TO FRCP 41
PD.35341288.1
